             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )       CRIMINAL NO.: 18-243-KD-MU
                                            )
CARL DALE BRYARS,                           )
                                            )
       Defendant.                           )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc. 25) and without any objection having been filed by the parties, the

Defendant Carl Dale Bryars’s plea of guilty to Count One of the Indictment is now

accepted and Bryars is adjudged guilty of such offense.

       A sentencing hearing has been scheduled for January 25, 2019 at 3:00 p.m. in

Courtroom 4B of the United States Courthouse, 155 St. Joseph Street, Mobile, Alabama

36602 under separate order.

                      DONE the 14th day of November 2018.

                                     /s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
